Citation Nr: 0822901	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  04-03 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for ulcers.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran retired in December 1990 after more than 20 years 
of active service.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran testified at 
a Board hearing in December 2005.  In February 2006 and March 
2007, the issues of entitlement to service connection for 
ulcers and entitlement to service connection for 
gastroesophageal reflux disease (GERD) were remanded for 
further development.  Per a June 2007 rating decision, 
service connection was granted for GERD.  The grant of 
service connection for this disability constitutes a full 
award of the benefit sought on appeal as to this issue.  See 
Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).


FINDING OF FACT

Chronic ulcer disability was not manifested in service, and 
is not currently shown.  


CONCLUSION OF LAW

Ulcer disability was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in February 
2002.  The letter predated the July 2002 rating decision.  
See id.  Subsequently, the veteran was issued VCAA letters in 
March 2006 and April 2007.  Collectively, the VCAA letters 
notified the veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  The February 2002, March 2006, 
and April 2007 letters have clearly advised the veteran of 
the evidence necessary to substantiate his claim.  

In August 2006 and April 2007, the veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service medical 
records.  In March 2006, the RO requested outpatient 
treatment records from Willford Hall Medical Center at 
Lackland Air Force Base for the period December 1990 to 1996, 
however, it was reported that there were no medical records 
on file.  In March 2006, the RO also requested additional VA 
outpatient treatment records for the period January 1, 1996, 
to September 17, 1999.  In response to such request, 
outpatient treatment records were received from North 
Florida/South Georgia Veterans Health System from December 
1998, and September 17, 1999.  There is otherwise no 
indication of relevant, outstanding records which would 
support the veteran's claim of service connection for ulcers.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  VA 
examinations were conducted in May 2002 and May 2007 and such 
reports are of record, and a VA opinion was proffered in 
March 2008.  The examination reports and opinions obtained 
are thorough and contain sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
peptic ulcers, are presumed to have been incurred in service 
if manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service medical records dated in May 1972 show that the 
veteran reported a history of vague upper abdominal cramping 
without nausea, vomiting, diarrhea or anorexia.  The 
impression was aerophagia.  In April 1973, the veteran was 
treated for stomach pains of 3 days' duration.  After 
physical examination, the impressions were aerophagia and 
rule out ulcer disease.  In October 1974, the veteran was 
treated for complaints of lower abdominal pain of 3-4 days' 
duration with no specific symptoms except for an intermittent 
dull ache across the belt line.  The impression was possible 
smooth muscle trauma.  On periodical examination in July 
1977, the veteran reported having stomach pain before eating.  
The veteran complained of stomach pain for one week in 
November 1977.  In May 1980, the veteran reported a history 
of stomach, liver, or intestinal trouble.

A September 1992 treatment record from the primary care 
clinic at Kelly Air Force Base reflects that an upper GI 
series was positive for duodenal ulcer, and a history of 
hiatal hernia was noted.  The assessment was peptic ulcer 
disease (duodenal ulcer).  

In May 2002, the veteran underwent a VA examination.  Upon 
physical examination, the examiner's assessment was history 
of possible hiatal hernia and symptoms consistent with 
gastroesophageal reflux disease and intermittent sensation of 
food getting stuck in the mid esophagus.  EGD results showed 
"no hiatal hernia, no significant reflux, no ulcers, no 
esophageal chron malities [sic], normal swallowing function, 
normal penistalsis [sic]."  There was "mild antl [sic] 
gastritis and duodenitis, no ulcers."  

In May 2007, the veteran underwent a VA examination.  At the 
examination, the veteran reported that in 1990 an upper GI 
series was conducted and he was told he had an ulcer.  The 
examiner stated that the claims folder did not contain any 
evidence of a gastric or peptic ulcer, and did not address 
the September 1992 diagnosis.  Upon physical examination, the 
examiner diagnosed gastroesophageal reflux disease with 
nonbleeding, erythematous gastropathy, and noted that a 
duodenum examination was normal.  

In March 2008, a Veterans Health Administration (VHA) opinion 
was proffered from a gastroenterologist pertaining to the 
veteran's claim of service connection for ulcers.  The 
examiner noted review of the claims folder to include the 
post-service outpatient medical records, and May 2002 and May 
2007 VA examination reports.  

Based on review of the above, the examiner explained that the 
veteran's first symptoms related to peptic ulcer disease 
began shortly before September 2, 1992, when he was evaluated 
at Kelly AFB Primary Care Clinic for a one-week history of 
intermittent right upper quadrant abdominal pain.  Physical 
examination showed no abdominal tenderness or other 
abnormality, and a UGI series was ordered.  On testing on 
September 22, 1992, a small ulcer (3-4 millimeters) was found 
in the apex of the duodenum consistent with an active peptic 
ulcer in duodenum.  He returned to the clinic on September 
28, and was told he had a duodenal ulcer, and was prescribed 
Zantac.  In April 1993, he sought a refill of his Zantac 
prescription but had no complaints.  The VHA examiner noted 
that the Zantac prescription was refilled for five additional 
months and the wording of the clinical note suggested that 
the veteran did not have continuing symptoms related to ulcer 
disease as of April 16, 1993.  At his June 3, 1993 clinic 
visit, there was no indication of abdominal complaints.  

In light of the above, the VHA examiner noted that the 
available information from 1992 indicates that the veteran 
had an active duodenal ulcer when the UGI series was 
performed on September 22, 1992.  However, the examiner 
explained that information from 1992 and 1993 suggests that 
he did not have a chronic, refractory or recurrent peptic 
ulcer disease at that time.  He was seen in the clinic twice 
during the year after he began appropriate therapy for his 
ulcer and there is no indication that he reported continuing 
or refractory symptoms related to the ulcer at those times.  
He also did not develop any of the complications known to be 
associated with chronic or refractory ulcer disease (such as 
pyloric channel obstruction, perforation or bleeding).  The 
examiner explained that duodenal ulcers heal in roughly 90 
percent of cases within 8 weeks when patients take Zantac, as 
it was prescribed for the veteran.  The healing rate for 
duodenal ulcers with this therapy is high enough that most 
patients do not undergo a follow-up exam to confirm that the 
ulcer has healed.  The examiner thus concluded that the 
veteran had a peptic ulcer in 1992 but the data did not 
suggest that the ulcer was chronic, refractory or recurrent.  
The examiner noted that the 1992 UGI series was the only 
objective data indicating that the veteran has or has had 
peptic ulcer disease involving the duodendum at any time, 
specifically referring to the May 2002 VA examination which 
did not detect an ulcer.  However, again the examiner 
concluded that while he had an active duodenal ulcer in 
September 1992, there was no support for a diagnosis of 
chronic, recurrent or refractory ulcer disease at that time.

While acknowledging that approximately 21 months after 
separation from service the veteran underwent treatment for a 
duodenal ulcer, in light of the March 2008 VA opinion, it is 
clear that such ulcer was acute and did not result in a 
chronic, recurrent or refractory ulcer disease.  As explained 
by the March 2008 VA examiner, in the months subsequent to 
the September 1992 diagnosis of a duodenal ulcer, the veteran 
did not voice any complaints or symptomatology related to an 
ulcer, he did not exhibit any complications shown to be 
associated with a chronic ulcer condition, and the May 2002 
VA examination did not detect an ulcer.  Likewise, a May 2007 
VA examination was also negative for evidence of an ulcer.  
The opinion of the March 2008 VHA examiner is persuasive and 
well-supported.  The Board accepts the March 2008 VA opinion 
as being the most probative medical evidence on the subject, 
as it was based on a review of all historical records, and it 
contains detailed rationale for the medical conclusions.  See 
Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of 
the March 2008 report/opinion, and the fact that it was based 
on a full review and discussion of the applicable record, the 
Board finds that it is probative and material to the 
veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  
Based on the above, it is clear that the veteran does not 
have a chronic ulcer disability.  The Court has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  See 
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Accordingly, the Board must conclude that service connection 
is not warranted for ulcers.  The Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.


ORDER

Entitlement to service connection for ulcers is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


